Citation Nr: 1243038	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-34 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  The Veteran filed a notice of disagreement in March 2010.  A statement of the case (SOC) was issued in July 2010.  The Veteran perfected his appeal in August 2010.

The Veteran had also initiated an appeal of the 20 percent ratings for his service-connected peripheral neuropathy of the bilateral lower extremities.  An SOC addressing the matters was issued in November 2011.  He did not perfect an appeal in these matters; consequently they are not before the Board.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include: diabetes mellitus, type II, rated 20 percent disabling; peripheral neuropathy of the right lower extremity rated 20 percent; and peripheral neuropathy of the left lower extremity rated 20 percent; the combined rating for the service connected disabilities is 50 percent (employing the bilateral factor of 3.6 percent for peripheral neuropathy).        

2.  The Veteran's service-connected disabilities alone do not preclude substantially gainful employment consistent with his educational and occupational background.  



CONCLUSION OF LAW

The schedular criteria for TDIU are not met; a TDIU rating is not warranted; referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R.§ 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in February 2010 and April 2010 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in February 2010, which was prior to the March 2010 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for TDIU.  The February 2010 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the issue on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 


Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA records, reports of VA examination, records from the Social Security Administration (SSA), and statements of the Veteran and his wife.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2012); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system does not contain any additional pertinent information), with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340 , 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b). Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) , an extra-schedular rating is for consideration where the Veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225   (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341 , 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990). 

The Board notes initially that the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are not met.  The Veteran's service-connected disabilities include: diabetes mellitus, type II, rated 20 percent disabling; peripheral neuropathy of the right lower extremity rated 20 percent; and peripheral neuropathy of the left lower extremity rated 20 percent; the combined rating for the service connected disabilities is 50 percent (employing the bilateral factor of 3.6 percent for peripheral neuropathy).    

Second, regarding potential entitlement to TDIU under 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10   (2001). 

The Veteran contends that his service-connected disabilities prevent him from seeking, gaining, and maintaining meaningful, gainful employment.  Specifically, he asserts that his neuropathy of the lower extremities prevents walking long distance, sitting for prolonged periods, and difficulty getting up from a seated position.  However, the Board finds that the preponderance of the evidence is against a finding that his service-connected disabilities alone preclude substantially gainful employment; therefore referral for extraschedular consideration is not warranted.  

In this regard, VA outpatient treatment records dated in 2006 and 2007 show the Veteran was variously diagnosed with and treated for hypertension, dyslipidemia, low back pain, obesity, degenerative disc disease, gastroesophageal reflux disease, and syncope.  An entry dated in October 2006 reveals he owned a used car lot since 1990.  An entry dated in May 2007 shows that he worked outside on his farm land (1600 acres). 

A January 2008 report of VA examination noted the Veteran quit work one year prior.  He indicated that it was due to an inability to walk due to pain or sit for long periods. 

VA outpatient treatment records dated in February 2008 show the Veteran quit working in January 2007, but helped his wife in her business.  The provider noted the Veteran previously owned a used car lot since 1990 and prior to that worked for 18.5 years in a coal mine (above ground).

A February 2006 VA examiner noted the Veteran was unemployed.  The June 2010 VA examiner determined that the Veteran's diabetes mellitus did not pose any limitations on physical or sedentary employment.  The examiner indicated the lower extremity peripheral neuropathy would limit physical employment, but would not prevent sedentary employment.     

SSA records show the Veteran met the disability insured status requirements in January 2007, when he became unable to work.  SSA determined that the medical evidence established the Veteran had diabetic neuropathy, back pain and strain, degenerative joint disease, hypertension, obesity, increased lipids, and a history of syncope.  In a physical residual functional capacity assessment, he was found to be able to occasionally lift and/or carry 20 pounds.  He could frequently lift and/or carry 10 pounds.  He was able to stand and/or walk (with normal breaks) for a total of about 6 hours in an 8-hour workday.  He was able to sit (with normal breaks) for a total of about 6 hours in an 8-hour work day.  He had unlimited ability to push and/or pull (including operation of hand and/or foot controls), other than as shown for lift and/or carry.  He was able to occasionally climb ramp/stairs, balancing, stoop, kneel, crouch, and crawl.  He had unlimited ability to reach in all directions, including overhead, handling, fingering, and feeling.   There were no visual or communicative limitations.   The primary SSA disability was diabetic neuropathy.  The secondary diagnosis was spinal disc disorders.

Upon VA examination in October 2011, the examiner found the Veteran had additional non-service connected conditions.  The Veteran had hypertension, controlled on medication.  He also had degenerative joint disease of the bilateral knees, which caused increased pain with prolonged sitting, standing, and walking.  He also had DJD of the right shoulder which produced constant pain, worse at night and with reaching and lifting.  The examiner opined DJD of the bilateral knees and right shoulder would likely prevent physical and sedentary employment.   Hypertension did not limit physical or sedentary employment.  With regard to the service-connected disabilities, the examiner found that while peripheral neuropathy of the lower extremities would limit physical employment (affected ambulation and ability to drive), it would not prevent sedentary employment.  The examiner opined diabetes mellitus (and erectile dysfunction) did not limit the Veteran's ability to perform physical or sedentary employment.  

The overall record does support a finding that the Veteran is totally disabled.  However, with regard to the TDIU claim, the Board may only look to the service-connected disabilities.  The Board has considered the Veteran's statements and hearing testimony and does not doubt his sincerity in believing that he is unable to engage in gainful employment of any type.  However, the Board believes that the opinion of medical personnel to the effect that the Veteran's service-connected neuropathy of the lower extremities do not totally limit sedentary employment to be more persuasive.  In light of such medical opinion, the Board believes it significant that the Veteran has reported having four years of college with a B.S. degree.  Although many of the Veteran's prior jobs involved physical activities, the Board believes that the Veteran is still capable of sedentary jobs consistent with his level of educational attainment.   

The Veteran argues that his award of SSA disability benefits should merit the award of TDIU; however, SSA disability awards look to all medically documented disorders, not just the service-connected disabilities.  At any rate, the Board is not bound by SSA determinations.

Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a) being met, and given the evidence (summarized above) which does not show impairment due to service connected disability which would preclude sedentary types of employment, the Board concludes that referral of this matter for extraschedular consideration is not necessary, particularly in light of the 2010 and 2011 VA examination reports which clearly establish that the Veteran's service-connected disabilities of diabetes mellitus and peripheral neuropathy of the lower extremities do not cause him to be unemployable. 

The preponderance of the evidence is against this claim.  Therefore, there is no reasonable doubt to be resolved.  The appeal in the matter must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 


ORDER


A TDIU rating is not warranted.  The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


